0 De TH WH FF WW YP

BO wpo NO HN HN NY NHN WN WN Fe FF KF FSF FEF RESO RE El
oOo NN ON BR WY NY KF CO OO Wns DB A FP WW NY | OO

 

frase 3:19-cv-O0660-GPC-RBM Document 55 Filed 09/23/20 PagelD.869 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

ANTHONY C. GONZALES, CDCR Case No.: 3:19-cv-00660-GPC-RBM
#AH-5287,
Plaintiff ORDER DENYING PLAINTIFF’S
"| MOTION FOR SANCTIONS
Vv. AGAINST DEFENDANT NICHOLE
NICHOLE GARCIA, GARCIA

Defendant.) [Doc. 47]

 

 

I. INTRODUCTION

Anthony C. Gonzales (“Plaintiff”), a California prisoner proceeding in pro per and
in forma pauperis (“IFP”), filed a complaint pursuant to 42 U.S.C. § 1983. (See generally
Docs. 1,3.) Plaintiff claims Defendant Nichole Garcia (“Garcia”), a Calipatria State Prison
(“Calipatria”) staff member and licensed vocational nurse (“LVN”), violated Plaintiff s
Eighth Amendment right to adequate medical care. (Doc. | at 2-6.) On August 18, 2020,
Plaintiff filed a motion for sanctions (“Motion for Sanctions”) against Garcia pursuant to
Federal Rule of Civil Procedure 37, due to Garcia’s alleged failure to comply with the
Court’s May 20, 2020 order granting Plaintiffs motion to compel. (Doc. 47.) The Motion
for Sanctions seeks evidentiary sanctions, or alternatively, default judgment against Garcia.

(id. at 1-2.) Plaintiff also requests a Court order requiring Garcia to produce the documents

1

 

3:19-cv-00660-GPC-RBM

 
co mA IN HD A BP WD YN

BO NO NO NHN NV HY KN HN WKN FF HF HK KF KF KF PF ES ll
ony DO MN BP WD NO KH CO HO WDWBnN DWBA BP WD NO KK CO

a

 

 

fase 3:19-cv-O0660-GPC-RBM Document 55 Filed 09/23/20 PagelD.870 Page 2 of 7

subject to the May 20, 2020 order compelling discovery. (Ud. at 2.) On September 11,
2020, Garcia filed a brief in opposition to Plaintiff's Motion for Sanctions, arguing the
discovery at issue has been produced.

For the reasons outlined below, Plaintiff's Motion for Sanctions is DENIED.

Il. FACTUAL & PROCEDURAL BACKGROUND

A. Factual Background

Plaintiff's complaint initially named two defendants: Garcia and Defendant Juan
Flores. (Doc. 1 at 2.) Flores filed a motion to dismiss, arguing Plaintiff failed to state a
claim for supervisory liability against him. (Doc. 7 at 4.) The Court dismissed Flores
based upon Plaintiffs stipulation. (Docs. 14, 24.)

As to the allegations against Garcia, Plaintiff alleges Garcia engaged in conduct
deliberately indifferent to Plaintiff's serious medical needs in violation of the Eighth
Amendment. (Doc. | at 3-5.) According to the complaint, Plaintiff underwent surgery on
his left elbow on August 17, 2018. (d. at 3.) Post-operation, Plaintiff's primary care
physician ordered seven days of daily dressing changes to Plaintiffs surgical wound. (/d.)
Plaintiff alleges Calipatria medical staff provided Plaintiff with new wound dressings the
first three days following surgery (i.e., August 18-20, 2018), but not the fourth, fifth and
sixth post-operation days (i.e., August 21-23, 2018). Cd.) Plaintiff attributes his lack of
new wound dressings on August 21-23, 2018, to a healthcare service technician’s failure
to schedule appointments. (/d.)

Although Plaintiff did not have scheduled appointments on August 21-23, 2018,
Plaintiff “went to the clinic anyways on all these dates.” (Doc. 1 at 3.) On these dates,
Plaintiff claims Garcia refused to re-dress Plaintiff’s surgical wound because he did not
have scheduled appointments. (/d.) Plaintiff contends his surgical wound became swollen
and infected as a result of Garcia’s deliberate indifference. (/d. at 4-5.)

///
///
///

3:19-cv-00660-GPC-RBM

 
0 mA NDT D nH BP WY NO

—
a)

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

a

 

 

fase 3:19-cv-00660-GPC-RBM Document 55 Filed 09/23/20 PagelD.871 Page 3 of 7

B. Motion to Compel

Plaintiff filed a motion to compel discovery (“Motion to Compel”), which was
accepted nunc pro tunc to March 25, 2020. (Doc. 36.) The Motion to Compel was
predicated upon Garcia’s responses to Plaintiff's Request for Production of Documents,
Set Two, which Plaintiff dated February 17,2020. (Doc. 36 at 1, 3, 22-24.) Plaintiff sought
to compel production of documents relating to LVN scheduling appointments entered by
Garcia for the months of August and September 2018. (/d. at 23.)

The parties’ briefing on the Motion to Compel raised some confusion, as Plaintiff
apparently served two nearly-identical sets of discovery titled, “Plaintiff's Request for
Production of Documents, Set Two.” (Compare Doc. 36 at 22-26, Pl.’s Requ. for
Production of Docs., Set Two (Feb. 17, 2020) with Doc. 40-1 at 4-8, Pl.’s Requ. for
Production of Docs., Set Two (Feb. 14, 2020).) Plaintiff dated one of the sets February 14,
2020, and the other February 17, 2020. (/d.) Plaintiff sought to compel discovery from
the set served on February 17, 2020, yet Garcia’s response in opposition to the Motion to
Compel referenced and attached the set served on February 14, 2020. (/d.) Although both
sets of discovery requested nearly-identical information, the Requests for Production
(“RFP”) were numbered differently: the set served on February 14, 2020 labeled the
requests as RFP Nos. 1-5; the set served on February 17, 2020 labeled the requests as RFP
Nos. 11-15. Ud.) The key difference between the two sets is the date range of the records
being requested:

FEBRUARY 14, 2020 SET:

RFP NO. 4: Produce the record [sic] of any LVN appointments scheduled for
Plaintiff Anthony C. Gonzales, by the defendant-Nichole Garcia during the month
of August of 2018 at Calipatria State Prison.

RFP NO. 5: Produce the record [sic] of any LVN appointments scheduled for the
Plaintiff Anthony C. Gonzales, by the defendant-Nichole Garcia during the month
of August of 2018 at Calipatria State Prison.

///

///

3:19-cv-00660-GPC-RBM

 
Oo fH HN DBO” BP WY YPN

NHN wpe NY NH HN WH WN WN NO HR KF & KF KF KF KF FEF PF
oN DO ON BR WN KF Oo OHO WON HDB A BP WO NY KF OC

 

frase 3:19-cv-O0660-GPC-RBM Document 55 Filed 09/23/20 PagelD.872 Page 4 of 7

GARCIA’S RESPONSE TO FEBRUARY 14, 2020 SET:

RFP NO. 9!: Produce the record [sic] of any LVN appointments scheduled for
Plaintiff Anthony C. Gonzales, by the defendant-Nichole Garcia during the month
of August of 2018 at Calipatria State Prison [sic].

RESPONSE: Responding Party objects that this request seeks documents already
in [P]laintiff's possession and equally available to the Propounding Party. All
medical appointments scheduled for plaintiff are detailed in plaintiff's medical
records from Calipatria State Prison. On information and belief, Responding Party
believes that Propounding Party has already obtained copies of these records from
the same source(s) available to Responding Party. Responding Party does not
maintain, control, or have custody of any other records responsive to this request.
Accordingly, no additional documents will be produced in response to this request.

RFP NO. 10”: Produce the record [sic] of any LVN appointments scheduled for
the Plaintiff Anthony C. Gonzales, by the defendant-Nichole Garcia during the
month of August of 2018 at Calipatria State Prison [sic].

RESPONSE: Responding Party objects that this request is identical to Request for
Production of Documents No. 9. Responding Party directs Propounding Party to
her response to that Request and fully incorporates it into this response.

FEBRUARY 17, 2020 SET:

 

RFP NO. 14: Produce all records of scheduled LVN appointments for Plaintiff
Anthony C. Gonzales, made by the Defendant Nichole Garcia during the month of
... August of 2018.

RFP NO. 15: Produce all records of scheduled LVN appointments for Plaintiff
Anthony Gonzales, made by the Defendant Nichole Garcia during the month of...
September [] 2018.

(Doc. 40-1 at 4-15; Doc. 36 at 22-23, respectively (emphasis added).) Prior to service of

the Motion to Compel, Garcia’s counsel alleges Garcia never received the revised set dated

 

' Garcia’s response to RFP No. 4 renumbered the request to RFP No. 9, as Plaintiff previously served five
other requests in his first set of discovery requests. (Doc. 41-1 at 11, n. 1.)
* Garcia’s response to RFP No. 5 renumbered the request to RFP No. 10. (Doc. 41-1 at 11, n.1.)

4

 

3:19-cv-00660-GPC-RBM

 
Oo AN DB nA BP YW YY

NO wpoO NO HN NH HN KH HK HN KF KH HH BF PF PFO RP OO SE Sl
on DN ON BP WO NO K& CO OO Wns DA FP WY NY KF CO

 

(Pase 3:19-cv-O0660-GPC-RBM Document 55 Filed 09/23/20 PagelD.873 Page 5 of 7

February 17, 2020. (Doc. 53 at 3.) At that time, Garcia had only served responses to
Plaintiffs February 14, 2020 set, which did not request records from September 2018. (/d.)
Neither Garcia nor Plaintiff raised the issue of the nearly-identical discovery sets being
propounded on different dates, although the issue is clarified in the Motion for Sanctions
briefing. (Doc. 53 at 2.)

On May 20, 2020, the undersigned granted the Motion to Compel and ordered Garcia
to produce all medical records within the scope of Plaintiff's Request for Production Nos.
14-15, as set forth in Plaintiff's Request for Production of Documents, Set Two, served on
February 17, 2020. (Doc. 43 at 3-9.) This included documents related to “LVN scheduling
appointments entered by Garcia for the months of August and September 2018.” (d. at 6-
7.) Although the order on the motion to compel noted some discrepancies in Garcia’s
arguments as to the Motion to Compel, the order made no distinction between the set served
on February 14th and February 17th, as they appeared nearly identical except for the one
date discrepancy noted above. Supra p. 4; (Doc. 46 at 6, n. 2-3.) .

Til. MOTION FOR SANCTIONS

Plaintiffs Motion for Sanctions alleges Garcia failed to produce “relevant
documents” requested in Plaintiff's Request for Production of Documents, Set Two. (Doc.
47 at 2.) Plaintiff attaches nearly 260 pages of records produced by Garcia as Bates Nos.
DEF0001—DEF0263, but he contends these records are not responsive to Request for
Production Nos. 14-15. (Ud. at 3-4, 9-272.)

Notably, the documents produced by Garcia contain medication administration
records, physician orders, office visit notes, discharge documentation, elbow arthroscopy
aftercare notes, lab reports, MRI notes, progress notes, and assessment forms. (/d. at 9-
272.) Garcia produced these records within seven days of the undersigned’s May 20, 2020
order compelling discovery. (/d. at 8.) However, Garcia admits “counsel for LVN Garcia
misread the Court’s order and only produced documents relating to August 2018.” (/d. at
4.) Counsel for Garcia alleges the confusion between the two different Requests for

Production of Documents, Set Two, caused counsel’s inadvertent failure to produce

5

 

3:19-cv-00660-GPC-RBM

 
Oo A HN DB OH FP WW NO

—_—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

=

 

 

fase 3:19-cv-O0660-GPC-RBM Document 55 Filed 09/23/20 PagelD.874 Page 6 of 7

documents relating to LVN scheduling appointments entered by Garcia for September
2018. (d.at 8.) Upon learning of this discrepancy, Garcia supplemented four pages of
medical records from September 2018, serving them to Plaintiff on September 11, 2020.
(Id. at 4.)

Federal Rule of Civil Procedure 37(b)(2)(A) authorizes sanctions against a party if
it fails to obey an order to provide discovery. The imposition of sanctions range from
directing designated facts be taken as true, prohibiting the disobedient party from
supporting designated defenses, and/or rendering a default judgment against the
disobedient party. FED. R. CIv. P. 37(b)(2)(A). Instead of or in addition to a sanction order,
“the court must order the disobedient party, the attorney advising that party, or both to pay
the reasonable expenses, including attorney’s fees, caused by the failure, unless the failure
was substantially justified or other circumstances make an award of expenses unjust.” FED.
R. Civ. P. 37(b)(2)(C). In the Ninth Circuit, the imposition of default judgment is
“appropriate only in ‘extreme circumstances’ and where the violation is ‘due to willfulness,
bad faith, or fault of the party.’” Fair Housing of Marin v. Combs, 285 F.3d 899, 905
(internal citation omitted). “Disobedient conduct not shown to be outside the litigant’s
control meets this standard.” Jd. Last-minute tender of documents and “belated
compliance with discovery orders does not preclude the imposition of sanctions.” Jd.
(internal citations and quotations omitted).

The circumstances here do not warrant sanctions or an order requiring Garcia to pay
expenses or attorney’s fees related to her failure to produce documents. Although the
Court’s order compelling discovery specifically referenced Plaintiff's request for
documents “relating to LVN scheduling appointments entered by Garcia for the months of
August and September 2018,” there was confusion as to the two sets of nearly-identical
discovery Plaintiff propounded to Garcia dated February 14th and 17th. Supra pp. 3-5.
This confusion was not clarified until the briefing on the instant Motion for Sanctions.
While Plaintiff and Garcia may have been able to resolve this issue through meet-and-

confer efforts, the ongoing COVID-19 pandemic and movement restrictions at California

6

3:19-cv-00660-GPC-RBM

 
Oo A ND nA FBP WY YN

—_
oS

i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 3:19-cv-O0660-GPC-RBM Document 55 Filed 09/23/20 PagelD.875 Page 7 of 7

Department of Corrections and Rehabilitation facilities makes it difficult to do so.
Accordingly, Plaintiffs request for sanctions as to his Request for Production of
Documents, Set Two, dated F ebruary 17, 2020 is DENIED.
IV. CONCLUSION

For the foregoing reasons, the Court DENIES Plaintiff's Motion for Sanctions
against Defendant Nichole Garcia.

IT IS SO ORDERED.
DATE: September 23, 2020

 

HON. RUTH BERS#UDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

 

3:19-cv-00660-GPC-RBM

 
